1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
10    WILLIAM J. GRADFORD,                             1:17-cv-00201-DAD-GSA-PC
11                        Plaintiff,
12           v.                                        ORDER SETTING SETTLEMENT
                                                       CONFERENCE
13    DEPUTY TIEXIERA and DEPUTY
      McCARTHY,
14
                          Defendants.
15

16

17

18          William J. Gradford (“Plaintiff”) is a former prisoner proceeding pro se and in forma

19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The court has determined that

20   this case will benefit from a settlement conference. Therefore, this case will be referred to

21   Magistrate Judge Barbara A. McAuliffe to conduct a settlement conference at the U. S. District

22   Court, 2500 Tulare Street, Fresno, California 93721 in Courtroom #8 on May 15, 2019 at 9:30

23   a.m.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. A settlement conference has been set for May 15, 2019 at 9:30 a.m. in Courtroom #8

26                before Magistrate Judge Barbara A. McAuliffe at the U. S. District Court, 2500 Tulare

27                Street, Fresno, California 93721.

28
                                                       1
1             2. A representative with full and unlimited authority to negotiate and enter into a binding

2                 settlement shall attend in person.1

3             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

4                 The failure of any counsel, party or authorized person subject to this order to appear in

5                 person may result in the imposition of sanctions. In addition, the conference will not

6                 proceed and will be reset to another date.

7             4. Each party shall provide a confidential settlement statement to the following email

8                 address: bamorders@caed.uscourts.gov. Plaintiff may mail his confidential settlement

9                 statement Attn: Magistrate Judge Barbara A. McAuliffe, U.S. District Court, 2500

10                Tulare Street, Fresno, California 93721. The envelope shall be marked “Confidential

11                Settlement Statement.” Settlement statements shall arrive no later than May 8, 2019.

12                Parties shall also file a Notice of Submission of Confidential Settlement Conference

13                Statement (See Local Rule 270(d)).

14

15                Settlement statements should not be filed with the Clerk of the Court nor served on

16                any other party. Settlement statements shall be clearly marked “confidential” with

17                the date and time of the settlement conference indicated prominently thereon.

18

19                The confidential settlement statement shall be no longer than five pages in length,

20                typed or neatly printed, and include the following:

21
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
22   order parties, including the federal government, to participate in mandatory settlement conferences….” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
23   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
24   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
     Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
25
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
     Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
26   2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
27   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                                 2
1

2               a. A brief statement of the facts of the case.

3               b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

4                  which the claims are founded; a forthright evaluation of the parties’ likelihood of

5                  prevailing on the claims and defenses; and a description of the major issues in

6                  dispute.

7               c. An estimate of the cost and time to be expended for further discovery, pretrial, and

8                  trial.

9               d. The party’s position on settlement, including present demands and offers and a

10                 history of past settlement discussions, offers, and demands.

11              e. A brief statement of each party’s expectations and goals for the settlement

12                 conference, including how much a party is willing to accept and/or willing to pay.

13              f. If the parties intend to discuss the joint settlement of any other actions or claims

14                 not in this suit, give a brief description of each action or claim as set forth above,

15                 including case number(s) if applicable.

16
     IT IS SO ORDERED.
17

18     Dated:     May 1, 2019                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
                                                       3
